DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
No found prior art of record teaches or fairly suggest the specific combination of recited limitations in independent claims 1 and 10.
The closest found prior art of record appears to be USPN 6,535,619 to Suwa which teaches a handwritten character recognition system for recognizing handwritten addresses on mail to extract place-names (Figs. 3 and 4).  Suwa does not explicitly teaches that the recognition is performed using a trained neural network.  USPN 7,016,529 to Simard et al. teaches character recognition training a convolutional neural network with two layers (Figs. 6 and 10) but does not disclose or fairly suggest performing recognition of address fields on pieces of mail or the process of comparing to a data store of known senders to the recipient address and the data store of the receiver’s identity and address as claimed.
No other found prior art of record teaches or fairly suggests the steps:
determining that the at least one of the return address region or a recipient address region comprises a handwritten text; 
providing a data store of known senders to the recipient address, wherein the data store of known senders comprises a data store of return address information in a known sender handwriting samples and a data store of receiver address information in the known sender handwriting samples; 
providing a data store of a receiver's identity and address; 
creating a first training set comprising the historical data store of known senders;
training the neural network in a first stage using the first training set; 
creating a second training set for a second stage of training comprising the data store of a receiver's identity and address; 
training the neural network in a second stage using the second training set; and
integrating the neural network into an HWR functionality. 

Additional relevant prior art is cited on the attached PTO-892 form.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669